Citation Nr: 1341808	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-02 664A	)	DATE
	)

	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a non-VA medical facility on March 30, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran served on active military duty from January 1965 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 denial letter by the Department of Veterans Affairs (VA) Medical Center in Cleveland, Ohio.

The Board has reviewed the Veteran's physical claims file, and his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The claim for payment of or reimbursement for the above services was received less than 90 days after July 30, 2010, the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.

2.  On March 30, 2010, the Veteran received emergency room treatment for non-service-connected chest pain.

3.  A VA or other Federal facility/provider was not feasibly available and an attempt to use one beforehand would not have been considered reasonable by a prudent lay person.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to payment or reimbursement of medical expenses for treatment received at a non-VA medical facility on March 30, 2010, have been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1002, 17.1004 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the Board's favorable determination, no further discussion of VCAA compliance is needed at this time.

The Veteran asserts that he is entitled to reimbursement for private medical care received at Medcentral Health System rendered by Mid Ohio Emergency Physicians, LLP on March 30, 2010.  However, in October 2010 the Cleveland VAMC denied the Veteran's claim as untimely.  Accordingly, before addressing the merits of the claim the Board must determine whether the Veteran's claim was timely filed.

In this case, the record includes a health insurance claim form dated in March 2010 which identifies VA as the insurer and a July 30, 2010, bill from the provider which the Veteran submitted to VA for payment.  On September 30, 2010, the Veteran filed his claim for reimbursement of medical expenses. 

38 U.S.C.A. § 1725 authorizes reimbursement for emergency treatment a veteran receives in a non-Department facility.  The implementing regulation, 38 C.F.R. § 17.1004, provides:

(d) To receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following:  (1) July 19, 2001; (2) The date that the veteran was discharged from the facility that furnished the emergency treatment; (3) The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (4) The date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.

Pursuant to 38 C.F.R. § 17.1004 (4), the Veteran filed his claim within 60 days and well within 90 days of July 30, 2010, the date when he "finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party."  Accordingly, the Board finds that the Veteran's claim was timely filed.

Turning to the merits of the claim, the Veteran seeks reimbursement of medical expenses for treatment of a non-service connected disability.  In this regard, in claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  38 U.S.C.A. §1703(a) (West 2002).  In this case, the Veteran's treatment at the non-VA facility was not authorized in advance, and he does not so contend.

As treatment was not previously authorized, it must now be determined whether the Veteran is otherwise entitled to payment or reimbursement under either 38 U.S.C.A. § 1728 (West 2002) or the Veterans Millennium Healthcare and Benefits Act, Public Law 106-117, Title I, Subtitle B, §§ 111, 113 Stat. 1556 (1999), codified at 38 U.S.C.A. § 1725 (West 2002).

Under 38 U.S.C.A. § 1728, unauthorized medical expenses may be reimbursed for emergency treatment rendered if the care and services rendered were for: (1) an adjudicated service-connected disability, or (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services to make possible the veteran's entrance into a course of training, or hasten the return to a course of training which was interrupted because of such injury, illness, or dental condition. 

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and its implementing regulations under 38 C.F.R. §§ 17.1000-17.1002 (2013).

Under 38 U.S.C.A. § 17.1002, to be eligible for reimbursement, the Veteran has to satisfy all of the requirements of 38 C.F.R. § 17.1002(a)-(h).  Relevant to this claim is the issue of whether the Veteran has satisfied the requirements of 38 C.F.R. § 17.1002(c) which provides: A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent lay person (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center).

Here, after affording the Veteran the benefit of the doubt, and after considering the totality of the circumstances, the Board finds that he is eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided pursuant to 38 C.F.R. § 17.1002(c).  In this respect, the record includes a VA treatment record from the Cleveland VAMC dated March 30, 2010, which shows that the Veteran presented with complaints of chest pain and severe chest palpitations.  However, the record states, "Currently, the PTC is unable to accommodate the patient with a bed."  Later that day, the Veteran then presented to the Medcentral Health System for emergency treatment.  Given such, and given the extent of the Veteran's chest pain and the VAMC's determination that they were unable to accommodate the Veteran, the Board finds that the VA facilities were not feasibly available and that it would be reasonable for a prudent layperson in a similar situation to seek emergency care.

Accordingly, after affording the Veteran the benefit of the doubt, the Board finds that the criteria for reimbursement of expenses incurred at a non-VA facility have been met.  While the Board herein is granting the claim, this does not mean that VA will reimburse the Veteran for future visits to a non-VA emergency room.


ORDER

Payment of or reimbursement for the medical expenses incurred in connection with treatment on March 30, 2010, at Medcentral Health System, in the amount of $717.00 is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


